Exhibit 10(a)

EXECUTION COPY

U.S. $2,000,000,000

THREE-YEAR CREDIT AGREEMENT

Dated as of May 17, 2004

Among

SEARS ROEBUCK ACCEPTANCE CORP.

as

Borrower



and

THE INITIAL LENDERS NAMED HEREIN

as

Initial Lenders



and

BARCLAYS BANK PLC


as Syndication Agent



and

BANK OF AMERICA, N.A.,


BANK ONE, NA
and
WACHOVIA BANK NATIONAL ASSOCIATION
as Documentation Agents



and

CITIGROUP GLOBAL MARKETS INC.

and

BARCLAYS CAPITAL, THE INVESTMENT
BANKING DIVISION OF BARCLAYS BANK PLC

as

Joint Lead Arrangers and Joint Bookrunners



and

CITIBANK, N.A.

as

Administrative Agent





--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01. Certain Defined Terms

1

SECTION 1.02. Computation of Time Periods

10

SECTION 1.03. Accounting Terms

10



ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES





SECTION 2.01. The Advances

10

SECTION 2.02. Making the Advances

10

SECTION 2.03. Fees

11

SECTION 2.04. Optional Termination or Reduction of the Commitments

11

SECTION 2.05. Repayment of Advances

12

SECTION 2.06. Interest on Advances

12

SECTION 2.07. Interest Rate Determination

12

SECTION 2.08. Optional Conversion of Advances

13

SECTION 2.09. Prepayments of Advances

13

SECTION 2.10. Increased Costs

14

SECTION 2.11. Illegality

14

SECTION 2.12. Payments and Computations

15

SECTION 2.13. Taxes

15

SECTION 2.14. Sharing of Payments, Etc.

17

SECTION 2.15. Use of Proceeds

17

SECTION 2.16. Increase in the Aggregate Commitments

17



 

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING





SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

18

SECTION 3.02. Conditions Precedent to Each Borrowing

20

SECTION 3.03. Determinations Under Section 3.01

20



 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES





SECTION 4.01. Representations and Warranties of the Borrower

20



ARTICLE V

COVENANTS OF THE BORROWER





SECTION 5.01. Affirmative Covenants

22

SECTION 5.02. Negative Covenants

24

SECTION 5.03. Financial Covenant

25



ARTICLE VI

EVENTS OF DEFAULT





SECTION 6.01. Events of Default

26



ARTICLE VII

THE AGENT





SECTION 7.01. Authorization and Action

28

SECTION 7.02. Agent's Reliance, Etc.

28

SECTION 7.03. Citibank and Affiliates

28

SECTION 7.04. Lender Credit Decision

28

SECTION 7.05. Indemnification

29

SECTION 7.06. Successor Agent

29

SECTION 7.07. Other Agents

29



>  

ARTICLE VIII

MISCELLANEOUS





SECTION 8.01. Amendments, Etc.

29

SECTION 8.02. Notices, Etc.

30

SECTION 8.03. No Waiver; Remedies

30

SECTION 8.04. Costs and Expenses

30

SECTION 8.05. Right of Set-off

31

SECTION 8.06. Binding Effect

32

SECTION 8.07. Assignments and Participations

32

SECTION 8.08. Confidentiality

33

SECTION 8.09. Governing Law

34

SECTION 8.10. Execution in Counterparts

34

SECTION 8.11. Jurisdiction, Etc.

34

SECTION 8.12. Waiver of Jury Trial

35

SECTION 8.13. USA PATRIOT Act Notice

35





--------------------------------------------------------------------------------



 

 

Schedules

Schedule I - List of Applicable Lending Offices

Schedule 3.01(b) - Disclosed Litigation

Schedule 5.02(a) - Existing Liens

Exhibits

Exhibit A

-

Form of Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Acceptance

Exhibit D-1

-

Form of Opinion of Counsel for the Borrower (Sears Law Department)

Exhibit D-2

-

Form of Opinion of Counsel for the Borrower (Mayer, Brown, Rowe & Maw LLP)

Exhibit E

-

Terms of Subordination

Exhibit F

-

Form of Sears Guarantee



--------------------------------------------------------------------------------



 

 

THREE-YEAR CREDIT AGREEMENT

Dated as of May 17, 2004

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation (the "Borrower"), the
banks, financial institutions and other institutional lenders (the "Initial
Lenders") listed on the signature pages hereof, BARCLAYS BANK PLC, as
syndication agent, BANK OF AMERICA, N.A., BANK ONE, NA and WACHOVIA BANK
NATIONAL ASSOCIATION, as documentation agents, CITIGROUP GLOBAL MARKETS INC. and
BARCLAYS CAPITAL, THE INVESTMENT BANKING DIVISION OF BARCLAYS BANK PLC, as joint
lead arrangers and joint bookrunners, and CITIBANK, N.A. ("Citibank"), as
administrative agent (the "Agent") for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

> "Advance" means an advance by a Lender to the Borrower as part of a Borrowing
> and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
> shall be a "Type" of Advance).

> "Affiliate" means, as to any Person, any other Person that, directly or
> indirectly, controls, is controlled by or is under common control with such
> Person or is a director or officer of such Person. For purposes of this
> definition, the term "control" (including the terms "controlling", "controlled
> by" and "under common control with") of a Person means the possession, direct
> or indirect, of the power to vote 10% or more of the Voting Stock of such
> Person or to direct or cause the direction of the management and policies of
> such Person, whether through the ownership of Voting Stock, by contract or
> otherwise.

> "Agent's Account" means the account of the Agent maintained by the Agent at
> Citibank at its office at 388 Greenwich Street, New York, New York 10013,
> Account No. 36852248, Attention: Bank Loan Syndications.

> "Applicable Lending Office" means, with respect to each Lender, such Lender's
> Domestic Lending Office in the case of a Base Rate Advance and such Lender's
> Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

> "Applicable Margin" means as of any date (a) for Base Rate Advances, 0% per
> annum and (b) for Eurodollar Rate Advances, a percentage per annum determined
> by reference to the Public Debt Rating in effect on such date as set forth
> below:

Public Debt Rating
S&P/Moody's

Applicable Margin for Eurodollar Rate Advances

Level 1


A or A2 or above

0.170%

Level 2


A- or A3

0.250%

Level 3


BBB+ or Baa1

0.375%

Level 4


BBB or Baa2

0.475%

Level 5


BBB- or Baa3

0.800%

Level 6


Lower than Level 5

0.950%

> "Applicable Percentage" means a percentage per annum determined by reference
> to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody's

Applicable
Percentage

Level 1


A or A2 or above

0.080%

Level 2


A- or A3

0.100%

Level 3


BBB+ or Baa1

0.125%

Level 4


BBB or Baa2

0.150%

Level 5


BBB- or Baa3

0.200%

Level 6


Lower than Level 5

0.300%

> "Applicable Utilization Fee" means, as of any date that the aggregate Advances
> exceed 50% of the aggregate Commitments, a percentage per annum determined by
> reference to the Public Debt Rating in effect on such date as set forth below:

Public Debt Rating

S&P/Moody's

Applicable

Utilization Fee

Level 1

A or A2 or above

0.100%

Level 2

A- or A3

0.100%

Level 3

BBB+ or Baa1

0.125%

Level 4

BBB or Baa2

0.125%

Level 5

BBB- or Baa3

0.125%

Level 6

Lower than Level 5

0.250%

> "Assignment and Acceptance" means an assignment and acceptance entered into by
> a Lender and an Eligible Assignee, and accepted by the Agent, in substantially
> the form of Exhibit C hereto.

> "Assuming Lender" has the meaning specified in Section 2.16(d).

> "Assumption Agreement" has the meaning specified in Section 2.16(d)(ii).

> "Authorized Officer" means, as to Sears or the Borrower, its chief financial
> officer, president, vice president and controller, vice president and
> treasurer, vice president, finance or any other person designated by it and
> acceptable to the Required Lenders.

> "Base Rate" means a fluctuating interest rate per annum in effect from time to
> time, which rate per annum shall at all times be equal to the higher of:

> (a) the rate of interest announced publicly by Citibank in New York, New York,
> from time to time, as Citibank's base rate; and

> (b) 1/2 of one percent per annum above the Federal Funds Rate.

> "Base Rate Advance" means an Advance that bears interest as provided in
> Section 2.06(a)(i).

> "Borrower Information" has the meaning specified in Section 8.08.

> "Borrowing" means a borrowing consisting of simultaneous Advances of the same
> Type made by each of the Lenders pursuant to Section 2.01.

> "Business Day" means a day of the year on which banks are not required or
> authorized by law to close in New York, New York or Greenville, Delaware and,
> if the applicable Business Day relates to any Eurodollar Rate Advances, a day
> of the year on which dealings are carried on in the London interbank market.

> "Commitment" means as to any Lender (a) the amount set forth opposite such
> Lender's name on the signature pages hereof, (b) if such Lender has become a
> Lender hereunder pursuant to an Assumption Agreement, the amount set forth in
> such Assumption Agreement or (b) if such Lender has entered into any
> Assignment and Acceptance, the amount set forth for such Lender in the
> Register maintained by the Agent pursuant to Section 8.07(d), as such amount
> may be reduced pursuant to Section 2.04 or increased pursuant to Section 2.16.

> "Commitment Date" has the meaning specified in Section 2.16(b).

> "Commitment Increase" has the meaning specified in Section 2.16(a).

> "Consolidated" refers to the consolidation of accounts in accordance with
> GAAP.

> "Consolidated Stockholder's Equity" means, for any Person as of any date, the
> total stockholder's equity of such Person and its Subsidiaries as of such
> date.

> "Convert", "Conversion" and "Converted" each refers to a conversion of
> Advances of one Type into Advances of the other Type pursuant to Section 2.07
> or 2.08.

> "Debt" of any Person means, without duplication, (a) all indebtedness of such
> Person for borrowed money (excluding interest payable thereon unless such
> interest is to be accrued and added to the principal amount of such
> indebtedness), (b) all obligations of such Person for the deferred purchase
> price of property or services (other than trade payables incurred in the
> ordinary course of such Person's business), (c) all obligations of such Person
> evidenced by notes, bonds, debentures or other similar instruments (other than
> performance, surety and appeals bonds arising in the ordinary course of
> business and other than the endorsement of negotiable instruments for deposit
> or collection or similar transactions in the ordinary course of business),
> (d) all obligations of such Person created or arising under any conditional
> sale or other title retention agreement with respect to property acquired by
> such Person (even though the rights and remedies of the seller or lender under
> such agreement in the event of default are limited to repossession or sale of
> such property), (e) all obligations of such Person as lessee under leases that
> have been or should be, in accordance with GAAP, recorded as capital leases,
> (f) all direct recourse payment obligations of such Person in respect of any
> accounts receivable sold by such Person, (g) all Debt of others referred to in
> clauses (a) through (f) above or clause (h) below and other payment
> obligations guaranteed directly or indirectly in any manner by such Person, or
> in effect guaranteed directly or indirectly by such Person through an
> agreement (1) to pay or purchase such Debt or to advance or supply funds for
> the payment or purchase of such Debt, (2) to purchase, sell or lease (as
> lessee or lessor) property, or to purchase or sell services, primarily for the
> purpose of enabling the debtor to make payment of such Debt or to assure the
> holder of such Debt against loss, (3) to supply funds to or in any other
> manner invest in the debtor (including any agreement to pay for property or
> services irrespective of whether such property is received or such services
> are rendered) or (4) otherwise to assure a creditor against loss, and (h) all
> Debt referred to in clauses (a) through (g) above secured by (or for which the
> holder of such Debt has an existing right, contingent or otherwise, to be
> secured by) any Lien on property (including accounts and contract rights)
> owned by such Person, even though such Person has not assumed or become liable
> for the payment of such Debt; provided that SRAC Subordinated Debt shall not
> be deemed to be Debt for the purpose of determining Debt of the Borrower.

> "Default" means any Event of Default or any event that would constitute an
> Event of Default but for the requirement that notice be given or time elapse
> or both.

> "Demand Notes" means the demand promissory notes made by Sears, payable to the
> order of the Borrower, pursuant to the Sears Letter Agreement.

> "Disclosed Litigation" has the meaning specified in Section 3.01(b).

> "Domestic Lending Office" means, with respect to any Lender, the office of
> such Lender specified as its "Domestic Lending Office" opposite its name on
> Schedule I hereto or in the Assumption Agreement or the Assignment and
> Acceptance pursuant to which it became a Lender, or such other office of such
> Lender as such Lender may from time to time specify to the Borrower and the
> Agent.

> "Effective Date" has the meaning specified in Section 3.01.

> "Eligible Assignee" means (i) a Lender; (ii) an Affiliate of a Lender; and
> (iii) any other Person approved by the Agent, such approval not to be
> unreasonably withheld or delayed and, unless an Event of Default has occurred
> and is continuing at the time any assignment is effected in accordance with
> Section 8.07, the Borrower, such approval not to be unreasonably withheld or
> delayed; provided that neither the Borrower nor an Affiliate of the Borrower
> shall qualify as an Eligible Assignee.

> "Environmental Action" means any action, suit, demand, demand letter, claim,
> notice of non-compliance or violation, notice of liability or potential
> liability, investigation, proceeding, consent order or consent agreement
> relating in any way to any Environmental Law, Environmental Permit or
> Hazardous Materials or arising from alleged injury or threat of injury to
> health, safety or the environment, including (a) by any governmental or
> regulatory authority for enforcement, cleanup, removal, response, remedial or
> other actions or damages and (b) by any governmental or regulatory authority
> or any third party for damages, contribution, indemnification, cost recovery,
> compensation or injunctive relief.

> "Environmental Law" means any federal, state, local or foreign statute, law,
> ordinance, rule, regulation, code, order, judgment, decree or judicial or
> agency interpretation, policy or guidance relating to pollution or protection
> of the environment, health, safety or natural resources, including those
> relating to the use, handling, transportation, treatment, storage, disposal,
> release or discharge of Hazardous Materials.

> "Environmental Permit" means any permit, approval, identification number,
> license or other authorization required under any Environmental Law.

> "ERISA" means the Employee Retirement Income Security Act of 1974, as amended
> from time to time, and the regulations promulgated and rulings issued
> thereunder.

> "ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
> member of the Borrower's controlled group, or under common control with the
> Borrower, within the meaning of Section 414 of the Internal Revenue Code.

> "ERISA Event" means (a) (i) the occurrence of a reportable event, within the
> meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
> notice requirement with respect to such event has been waived by the PBGC, or
> (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
> regard to subsection (2) of such Section) are met with respect to a
> contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan,
> and an event described in paragraph (9), (10), (11), (12) or (13) of Section
> 4043(c) of ERISA is reasonably expected to occur with respect to such Plan
> within the following 30 days; (b) the application for a minimum funding waiver
> with respect to a Plan; (c) the provision by the administrator of any Plan of
> a notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of
> ERISA (including any such notice with respect to a plan amendment referred to
> in Section 4041(e) of ERISA); (d) the cessation of operations at a facility of
> the Borrower or any ERISA Affiliate in the circumstances described in
> Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA
> Affiliate from a Multiple Employer Plan during a plan year for which it was a
> substantial employer, as defined in Section 4001(a)(2) of ERISA; (f)  the
> conditions for the imposition of a lien under Section 302(f) of ERISA shall
> have been met with respect to any Plan; (g) the adoption of an amendment to a
> Plan requiring the provision of security to such Plan pursuant to Section 307
> of ERISA; or (h) the institution by the PBGC of proceedings to terminate a
> Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
> condition described in Section 4042 of ERISA that constitutes grounds for the
> termination of, or the appointment of a trustee to administer, a Plan.

> "Eurocurrency Liabilities" has the meaning assigned to that term in
> Regulation D of the Board of Governors of the Federal Reserve System, as in
> effect from time to time.

> "Eurodollar Lending Office" means, with respect to any Lender, the office of
> such Lender specified as its "Eurodollar Lending Office" opposite its name on
> Schedule I hereto or in the Assumption Agreement or the Assignment and
> Acceptance pursuant to which it became a Lender (or, if no such office is
> specified, its Domestic Lending Office), or such other office of such Lender
> as such Lender may from time to time specify to the Borrower and the Agent.

> "Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
> Advance comprising part of the same Borrowing, an interest rate per annum
> equal to the rate per annum appearing on Moneyline Telerate Markets Page 3750,
> as displayed on page "BBAM" (British Bankers Association Official BBA LIBOR
> Fixings) in the Bloomberg Professional Service (or any other service that may
> replace Moneyline Telerate, Inc. on page BBAM or any other page that may
> replace page BBAM on the Bloomberg Professional Service or a successor
> service, in each case for the purposes of displaying London interbank offered
> rates of major banks) ("Bloomberg Page BBAM") as of 11:00 A.M. (London time)
> two Business Days prior to the first day of such Interest Period for deposits
> in U.S. dollars and for a term comparable to such Interest Period or, if for
> any reason such rate is not available, the average of the rates per annum at
> which deposits in U.S. dollars are offered by the principal office of each of
> the Reference Banks in London, England to prime banks in the London interbank
> market at approximately 11:00 A.M. (London time) two Business Days before the
> first day of such Interest Period in an amount substantially equal to such
> Reference Bank's Eurodollar Rate Advance comprising part of such Borrowing to
> be outstanding during such Interest Period and for a period equal to such
> Interest Period. If the Bloomberg Page BBAM is unavailable, the Eurodollar
> Rate for any Interest Period for each Eurodollar Rate Advance comprising part
> of the same Borrowing shall be determined by the Agent on the basis of
> applicable rates furnished to and received by the Agent from the Reference
> Banks two Business Days before the first day of such Interest Period or, if
> fewer than two Reference Banks furnish timely information to the Agent, by
> other adequate and reasonable means available to the Agent, subject to the
> provisions of Section 2.07.

> "Eurodollar Rate Advance" means an Advance that bears interest as provided in
> Section 2.06(a)(ii).

> "Eurodollar Rate Reserve Percentage" for any Interest Period for a Eurodollar
> Rate Advance by any Lender means the reserve percentage applicable to such
> Lender two Business Days before the first day of such Interest Period under
> regulations issued from time to time by the Board of Governors of the Federal
> Reserve System (or any successor) for determining the maximum reserve
> requirement (including any emergency, supplemental or other marginal reserve
> requirement) with respect to liabilities or assets consisting of or including
> Eurocurrency Liabilities (or with respect to any other category of liabilities
> that includes deposits by reference to which the interest rate on Eurodollar
> Rate Advances is determined) having a term equal to such Interest Period.

> "Events of Default" has the meaning specified in Section 6.01.

> "Federal Funds Rate" means, for any period, a fluctuating interest rate per
> annum equal for each day during such period to the weighted average of the
> rates on overnight Federal funds transactions with members of the Federal
> Reserve System arranged by Federal funds brokers, as published for such day
> (or, if such day is not a Business Day, for the next preceding Business Day)
> by the Federal Reserve Bank of New York, or, if such rate is not so published
> for any day that is a Business Day, the average of the quotations for such day
> on such transactions received by the Agent from three Federal funds brokers of
> recognized standing selected by it.

> "Fixed Charge Coverage Ratio" means, for any period, the Borrower's ratio of
> earnings to fixed charges, determined for such period in accordance with Item
> 503(d) of Regulation S-K promulgated by the SEC, as in effect on the date
> hereof.

> "GAAP" has the meaning specified in Section 1.03.

> "Hazardous Materials" means (a) petroleum and petroleum products, byproducts
> or breakdown products, radioactive materials, asbestos-containing materials,
> polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
> or substances designated, classified or regulated as hazardous or toxic or as
> a pollutant or contaminant under any Environmental Law.

> "Increase Date" has the meaning specified in Section 2.16(a).

> "Increasing Lender" has the meaning specified in Section 2.16(d).

> "Information Memorandum" means the information memorandum dated April 15,
> 2004, as amended or supplemented from time to time, used by the Agent in
> connection with the syndication of the Commitments.

> "Interest Period" means, for each Eurodollar Rate Advance comprising part of
> the same Borrowing, the period commencing on the date of such Eurodollar Rate
> Advance or the date of the Conversion of any Base Rate Advance into such
> Eurodollar Rate Advance and ending on the last day of the period selected by
> the Borrower pursuant to the provisions below and, thereafter, each subsequent
> period commencing on the last day of the immediately preceding Interest Period
> and ending on the last day of the period selected by the Borrower pursuant to
> the provisions below. The duration of each such Interest Period shall be one,
> two, three or six months, or, subject to clause (c) of this definition, 7 days
> or nine or twelve months, as the Borrower may, upon notice received by the
> Agent not later than 11:00 A.M. on the third Business Day prior to the first
> day of such Interest Period, select; provided, however, that:

> (a) the Borrower may not select any Interest Period that ends after the
> Termination Date;

> (b) Interest Periods commencing on the same date for Eurodollar Rate Advances
> comprising part of the same Borrowing shall be of the same duration;

> (c) in the case of any such Borrowing, the Borrower shall not be entitled to
> select an Interest Period having duration of 7 days or nine or twelve months
> unless, by 2:00 P.M. on the third Business Day prior to the first day of such
> Interest Period, each Lender notifies the Agent that such Lender will be
> providing funding for such Borrowing with such Interest Period (the failure of
> any Lender to so respond by such time being deemed for all purposes of this
> Agreement as an objection by such Lender to the requested duration of such
> Interest Period); provided that, if any or all of the Lenders object to the
> requested duration of such Interest Period, the duration of the Interest
> Period for such Borrowing shall be one, two, three or six months, as specified
> by the Borrower in the applicable Notice of Borrowing as the desired
> alternative to an Interest Period of 7 days or nine or twelve months;

> (d) whenever the last day of any Interest Period would otherwise occur on a
> day other than a Business Day, the last day of such Interest Period shall be
> extended to occur on the next succeeding Business Day, provided, however,
> that, if such extension would cause the last day of such Interest Period of
> one month or longer to occur in the next following calendar month, the last
> day of such Interest Period shall occur on the next preceding Business Day;
> and

> (e) whenever the first day of any Interest Period of one month or longer
> occurs on a day of an initial calendar month for which there is no numerically
> corresponding day in the calendar month that succeeds such initial calendar
> month by the number of months equal to the number of months in such Interest
> Period, such Interest Period shall end on the last Business Day of such
> succeeding calendar month.

> "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended
> from time to time, and the regulations promulgated and rulings issued
> thereunder.

> "Lenders" means the Initial Lenders, each Assuming Lender that shall become a
> party hereto pursuant to Section 2.16 and each Person that shall become a
> party hereto pursuant to Section 8.07.

> "Lien" means any lien, security interest or other charge or encumbrance of any
> kind, or any other type of preferential arrangement, including the lien or
> retained security title of a conditional vendor and any easement, right of way
> or other encumbrance on title to real property, but excluding consignments or
> bailments of goods of third parties and the interests of lessors under
> operating leases.

> "Material Adverse Change" means any material adverse change in the business,
> condition (financial or otherwise) or operations of the Borrower or the
> Borrower and its Subsidiaries taken as a whole.

> "Material Adverse Effect" means a material adverse effect on (a) the business,
> condition (financial or otherwise) or operations of the Borrower or the
> Borrower and its Subsidiaries taken as a whole or (b) the ability of the
> Borrower to perform its payment obligations under this Agreement or the Notes.

> "Moody's" means Moody's Investors Service, Inc.

> "Multiemployer Plan" means a multiemployer plan, as defined in
> Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
> making or accruing an obligation to make contributions, or has within any of
> the preceding five plan years made or accrued an obligation to make
> contributions.

> "Multiple Employer Plan" means a single employer plan, as defined in
> Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
> Borrower or any ERISA Affiliate and at least one Person other than the
> Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
> which the Borrower or any ERISA Affiliate could have liability under
> Section 4064 or 4069 of ERISA in the event such plan has been or were to be
> terminated.

> "Note" means a promissory note of the Borrower payable to the order of any
> Lender, in substantially the form of Exhibit A hereto, evidencing the
> aggregate indebtedness of the Borrower to such Lender resulting from the
> Advances made by such Lender.

> "Notice of Borrowing" has the meaning specified in Section 2.02(a).

> "PBGC" means the Pension Benefit Guaranty Corporation (or any successor).

> "Permitted Liens" means such of the following as to which no enforcement,
> collection, execution, levy or foreclosure proceeding shall have been
> commenced: (a) Liens for taxes, assessments and governmental charges or levies
> to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
> imposed by law, such as materialmen's, mechanics', carriers', workmen's and
> repairmen's Liens and other similar Liens arising in the ordinary course of
> business securing obligations that are not overdue for a period of more than
> 30 days or that are being contested in good faith by appropriate proceedings
> and as to which appropriate reserves are being maintained; (c) pledges or
> deposits to secure obligations under liability insurance, workers'
> compensation laws or similar legislation or to secure public or statutory
> obligations; (d) easements, rights of way and other encumbrances on title to
> real property that do not render title to the property encumbered thereby
> unmarketable or materially adversely affect the use of such property for its
> present purposes; and (e) liens granted and deposits made to secure the
> performance of bids, trade contracts, leases, statutory obligations, surety
> and appeal bonds, performance bonds and other obligations of a like nature, in
> each case in the ordinary course of business.

> "Person" means an individual, partnership, corporation (including a business
> trust), joint stock company, trust, unincorporated association, joint venture,
> limited liability company or other entity, or a government or any political
> subdivision or agency thereof.

> "Plan" means a Single Employer Plan or a Multiple Employer Plan.

> "Public Debt Rating" means, as of any date, the rating that has been most
> recently announced by either S&P or Moody's, as the case may be, for any class
> of non-credit enhanced long-term senior unsecured debt issued by the Borrower
> or, if any such rating agency shall have issued more than one such rating, the
> lowest such rating issued by such rating agency. For purposes of the
> foregoing, (a) if only one of S&P and Moody's shall have in effect a Public
> Debt Rating, the Applicable Margin, the Applicable Percentage and the
> Applicable Utilization Fee shall be determined by reference to the available
> rating; (b) if neither S&P nor Moody's shall have in effect a Public Debt
> Rating, the Applicable Margin, the Applicable Percentage and the Applicable
> Utilization Fee will be set in accordance with Level 6 under the definition of
> "Applicable Margin", "Applicable Percentage" or "Applicable Utilization Fee",
> as the case may be; (c) if the ratings established by S&P and Moody's shall
> fall within different levels, the Applicable Margin, the Applicable Percentage
> and the Applicable Utilization Fee shall be based upon the higher rating;
> (d) if any rating established by S&P or Moody's shall be changed, such change
> shall be effective as of the date on which such change is first announced
> publicly by the rating agency making such change; and (e) if S&P or Moody's
> shall change the basis on which ratings are established, each reference to the
> Public Debt Rating announced by S&P or Moody's, as the case may be, shall
> refer to the then equivalent rating by S&P or Moody's, as the case may be.

> "Reference Banks" means Citibank, Barclays Bank PLC, Bank of America, N.A.,
> Bank One, NA and Wachovia Bank National Association.

> "Register" has the meaning specified in Section 8.07(d).

> "Required Lenders" means at any time Lenders owed at least a majority in
> interest of the then aggregate unpaid principal amount of the Advances owing
> to Lenders, or, if no such principal amount is then outstanding, Lenders
> having at least a majority in interest of the Commitments.

> "S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

> "Sears" means Sears, Roebuck and Co., a New York corporation.

> "Sears Domestic Segment" means the reporting segments of Sears and its
> Consolidated Subsidiaries described as the "Domestic segment" on page 33 of
> its Form 10-K filing made on March 10, 2004, for its fiscal year ended on
> January 3, 2004 (the "Fiscal 2003 10-K"). If the Domestic segment shall be
> hereafter divided into more than one reporting segment for Sears' periodic
> filings with the SEC, the Sears Domestic Segment shall include all such
> reporting segments into which the Domestic segment shall have been divided,
> and if Sears, after the date hereof, owns or operates any domestic business
> unit that is (i) not a reporting segment included in the Domestic segment on
> page 33 of the Fiscal 2003 10-K and (ii) consolidated with Sears and its
> Subsidiaries in Sears' financial reports filed with the SEC, such business
> unit shall be included as a part of the Sears Domestic Segment.

> "Sears Guarantee" means the guarantee dated as of the date hereof made by
> Sears in favor of the Agent and the Lenders, in substantially the form of
> Exhibit F hereto, as such guarantee may be amended, supplemented or otherwise
> modified from time to time.

> "Sears Letter Agreement" means the letter agreement dated as of October 17,
> 1991 between the Borrower and Sears.

> "SEC" means the Securities and Exchange Commission.

> "Single Employer Plan" means a single employer plan, as defined in
> Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
> Borrower or any ERISA Affiliate and no Person other than the Borrower and the
> ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
> or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
> event such plan has been or were to be terminated.

> "SRAC Subordinated Debt" means any indebtedness for borrowed money of the
> Borrower to any of (a) Sears, (b) a wholly-owned Subsidiary of Sears, (c) a
> corporation of which Sears is a wholly-owned Subsidiary or (d) a wholly-owned
> Subsidiary of a corporation described in clause (c) above, evidenced by notes
> or other evidences of indebtedness for borrowed money which is made
> subordinate and junior in right of payment to the Advances and such other
> indebtedness for borrowed money of the Borrower as may be specified (whether
> expressly or by category) in the instruments evidencing such indebtedness (the
> Advances and all other obligations of the Borrower hereunder and such other
> indebtedness of the Borrower to which the SRAC Subordinated Debt is
> subordinate and junior being herein called "Superior Debt") by provisions no
> less favorable to the holders of the Superior Debt than those set forth in
> Exhibit E.

> "Subsidiary" of any Person means any corporation, partnership, joint venture,
> limited liability company, trust or estate of which (or in which) more than
> 50% of (a) the issued and outstanding capital stock having ordinary voting
> power to elect a majority of the Board of Directors of such corporation
> (irrespective of whether at the time capital stock of any other class or
> classes of such corporation shall or might have voting power upon the
> occurrence of any contingency), (b) the interest in the capital or profits of
> such limited liability company, partnership or joint venture or (c) the
> beneficial interest in such trust or estate is at the time directly or
> indirectly owned or controlled by such Person, by such Person and one or more
> of its other Subsidiaries or by one or more of such Person's other
> Subsidiaries.

> "Tangible Net Worth" means, for any Person at any date, the Consolidated
> Stockholder's Equity less the consolidated Intangible Assets of such Person
> and its Subsidiaries (or, in the case of Sears, the Sears Domestic Segment),
> all determined as of such date. For purposes of this definition "Intangible
> Assets" means the amount (to the extent reflected as an asset on the
> consolidated statement of financial position of such Person and its
> Subsidiaries) of (a) all write-ups (other than write-ups resulting from
> foreign currency translations and write-ups of assets of a going concern
> business made within twelve months after the acquisition of such business)
> subsequent to January 3, 2004 in the book value of any asset owned by such
> Person or a Subsidiary and (b) all unamortized debt discount and expense to
> the extent reflected as an asset on a consolidated statement of financial
> position of such Person and its Subsidiaries, unamortized service marks, trade
> names, anticipated future benefit of tax loss carry-forwards, copyrights,
> organization or developmental expenses and other intangible assets.

> "Termination Date" means the earlier of (a) May 17, 2007 and (b) the date of
> termination in whole of the Commitments pursuant to Section 2.04 or 6.01.

> "Voting Stock" means capital stock issued by a corporation, or equivalent
> interests in any other Person, the holders of which are ordinarily, in the
> absence of contingencies, entitled to vote for the election of directors (or
> persons performing similar functions) of such Person, even if the right so to
> vote has been suspended by the happening of such a contingency.

SECTION 1.02.  Computation of Time Periods.  In this Agreement (a) in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
mean "to but excluding" (b) "including" means "including without limitation";
and (c) unless otherwise specified, any reference to a time of day means such
time in New York City.

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein or in the Sears Guarantee shall be construed in accordance with U.S.
generally accepted accounting principles consistent with those applied in the
preparation of Sears financial statements included in its Form 10-K filing made
on March 10, 2004, for its fiscal year ended on January 3, 2004, and giving
effect to the charge for the cumulative effect of the change in accounting
principle with respect to pension and post-retirement medical benefits described
in such Form 10-K filing ("GAAP"). If at any time any change in U.S. generally
accepted accounting principles would affect the computation of any financial
ratio or requirement set forth herein, and either the Borrower or the Required
Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in U.S. generally accepted
accounting principles (subject to the approval of the Required Lenders which
shall not be unreasonably withheld), provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with U.S.
generally accepted accounting principles prior to such change in principles and
(ii) the Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in U.S.
generally accepted accounting principles. For the avoidance of doubt, no
retroactive change in U.S. generally accepted accounting principles shall apply
to the construction of accounting terms under this Agreement.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.  The Advances.   Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender's Commitment. Each Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender's
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

SECTION 2.02.  Making the Advances.   (a) Each Borrowing shall be made on
notice, given not later than (x) 12:00 noon on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances or (y) 12:00 noon on the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances, by the Borrower to
the Agent, which shall give to each Lender prompt notice thereof by telecopier.
Each such notice of a Borrowing (a "Notice of Borrowing") shall be by telephone,
confirmed immediately in writing, or telecopier in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 1:00 P.M. on the date of such Borrowing make available for the account of
its Applicable Lending Office to the Agent at the Agent's Account, in same day
funds, such Lender's ratable portion of such Borrowing. After the Agent's
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent's address referred to in Section 8.02.

> (b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
> Borrower may not select Eurodollar Rate Advances for any Borrowing if the
> aggregate amount of such Borrowing is less than $10,000,000 or if the
> obligation of the Lenders to make Eurodollar Rate Advances shall then be
> suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate
> Advances may not be outstanding as part of more than ten separate Borrowings.

> (c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
> In the case of any Borrowing that the related Notice of Borrowing specifies is
> to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
> Lender against any loss, cost or expense incurred by such Lender as a result
> of any failure to fulfill on or before the date specified in such Notice of
> Borrowing for such Borrowing the applicable conditions set forth in
> Article III, including any loss (including loss of anticipated profits), cost
> or expense incurred by reason of the liquidation or reemployment of deposits
> or other funds acquired by such Lender to fund the Advance to be made by such
> Lender as part of such Borrowing when such Advance, as a result of such
> failure, is not made on such date.

> (d) Unless the Agent shall have received notice from a Lender prior to the
> time of any Borrowing that such Lender will not make available to the Agent
> such Lender's ratable portion of such Borrowing, the Agent may assume that
> such Lender has made such portion available to the Agent on the date of such
> Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
> may, in reliance upon such assumption, make available to the Borrower on such
> date a corresponding amount. If and to the extent that such Lender shall not
> have so made such ratable portion available to the Agent, such Lender and the
> Borrower severally agree to repay to the Agent forthwith on demand such
> corresponding amount together with interest thereon, for each day from the
> date such amount is made available to the Borrower until the date such amount
> is repaid to the Agent, at (i) in the case of the Borrower, the interest rate
> applicable at the time to Advances comprising such Borrowing and (ii) in the
> case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
> Agent such corresponding amount, such amount so repaid shall be made available
> to the Borrower and shall constitute such Lender's Advance as part of such
> Borrowing for purposes of this Agreement.

> (e) The failure of any Lender to make the Advance to be made by it as part of
> any Borrowing shall not relieve any other Lender of its obligation, if any,
> hereunder to make its Advance on the date of such Borrowing, but no Lender
> shall be responsible for the failure of any other Lender to make the Advance
> to be made by such other Lender on the date of any Borrowing.

SECTION 2.03.  Fees.   (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender's Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assumption Agreement or in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each February, May, August and November, commencing August
31, 2004, and on the Termination Date.

> (b) Agent's Fees. The Borrower shall pay to the Agent for its own account such
> fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.04.  Optional Termination or Reduction of the Commitments.   The
Borrower shall have the right, upon at least three Business Days' notice to the
Agent, to permanently terminate in whole or permanently reduce ratably in part
the unused portions of the respective Commitments of the Lenders, provided that
each partial reduction shall be in the aggregate amount of $50,000,000 or an
integral multiple of $5,000,000 in excess thereof.

SECTION 2.05.  Repayment of Advances.   The Borrower shall repay to the Agent
for the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Advances then outstanding.

SECTION 2.06.  Interest on Advances.   (a) Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

> (i) Base Rate Advances. During such periods as such Advance is a Base Rate
> Advance, a rate per annum equal at all times to the sum of (x) the Base Rate
> in effect from time to time plus (y) the Applicable Margin in effect from time
> to time plus (z) the Applicable Utilization Fee in effect from time to time,
> payable in arrears quarterly on the last day of each February, May, August and
> November during such periods and on the date such Base Rate Advance shall be
> Converted or paid in full.

> (ii) Eurodollar Rate Advances. During such periods as such Advance is a
> Eurodollar Rate Advance, a rate per annum equal at all times during each
> Interest Period for such Advance to the sum of (x) the Eurodollar Rate for
> such Interest Period for such Advance plus (y) the Applicable Margin in effect
> from time to time plus (z) the Applicable Utilization Fee in effect from time
> to time, payable in arrears on the last day of such Interest Period and, if
> such Interest Period has a duration of more than three months, on each day
> that occurs during such Interest Period every three months from the first day
> of such Interest Period and on the date such Eurodollar Rate Advance shall be
> Converted or paid in full.

> (b) Default Interest. Upon the occurrence and during the continuance of an
> Event of Default under Section 6.01(a), the Borrower shall pay interest on
> (i) the unpaid principal amount of each Advance owing to each Lender, payable
> in arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a
> rate per annum equal at all times to 2% per annum above the rate per annum
> required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
> and (ii) to the fullest extent permitted by law, the amount of any interest,
> fee or other amount payable hereunder that is not paid when due, from the date
> such amount shall be due until such amount shall be paid in full, payable in
> arrears on the date such amount shall be paid in full and on demand, at a rate
> per annum equal at all times to 2% per annum above the rate per annum required
> to be paid on Base Rate Advances pursuant to clause (a)(i) above.

> (c) Regulation D Compensation. Each Lender that is subject to reserve
> requirements of the Board of Governors of the Federal Reserve System (or any
> successor) may require the Borrower to pay, contemporaneously with each
> payment of interest on the Eurodollar Rate Advances, additional interest on
> the related Eurodollar Rate Advances of such Lender at the rate per annum
> equal to the excess of (i) (A) the applicable Eurodollar Rate divided by
> (B) one minus the Eurodollar Rate Reserve Percentage over (ii) the applicable
> Eurodollar Rate. Any Lender wishing to require payment of such additional
> interest (x) shall so notify the Agent and the Borrower, in which case such
> additional interest on the Eurodollar Rate Advances of such Lender shall be
> payable to such Lender at the place indicated in such notice with respect to
> each Interest Period commencing at least five Business Days after the giving
> of such notice and (y) shall notify the Agent and the Borrower at least five
> Business Days prior to each date on which interest is payable on the amount
> then due it under this Section. Each such notification shall be accompanied by
> such information as the Borrower may reasonably request.

SECTION 2.07.  Interest Rate Determination.   (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).

> (b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
> notify the Agent at least one Business Day before the date of any proposed
> Eurodollar Rate Advance that the Eurodollar Rate for any Interest Period for
> such Advances will not adequately reflect the cost to such Required Lenders of
> making, funding or maintaining their respective Eurodollar Rate Advances for
> such Interest Period, the Agent shall forthwith so notify the Borrower and the
> Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
> last day of the then existing Interest Period therefor, Convert into a Base
> Rate Advance, and (ii) the obligation of the Lenders to make, or to Convert
> Advances into, Eurodollar Rate Advances shall be suspended until the Agent
> shall notify the Borrower and the Lenders that the circumstances causing such
> suspension no longer exist.

> (c) If the Borrower shall fail to select the duration of any Interest Period
> for any Eurodollar Rate Advances in accordance with the provisions contained
> in the definition of "Interest Period" in Section 1.01, the Agent will
> forthwith so notify the Borrower and the Lenders and such Advances will
> automatically, on the last day of the then existing Interest Period therefor,
> Convert into Base Rate Advances.

> (d) On the date on which the aggregate unpaid principal amount of Eurodollar
> Rate Advances comprising any Borrowing shall be reduced, by payment or
> prepayment or otherwise, to less than $10,000,000, such Advances shall
> automatically Convert into Base Rate Advances.

> (e) Upon the occurrence and during the continuance of any Event of Default
> under Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on
> the last day of the then existing Interest Period therefor, Convert into a
> Base Rate Advance and (ii) the obligation of the Lenders to make, or to
> Convert Advances into, Eurodollar Rate Advances shall be suspended.

> (f) If Bloomberg Page BBAM is unavailable and fewer than two Reference Banks
> furnish timely information to the Agent for determining the Eurodollar Rate
> for any Eurodollar Rate Advances unless adequate and reasonable means exist
> for the Agent to determine the Eurodollar Rate for any requested Interest
> Period with respect to a proposed Eurodollar Rate Advance,

> (i) the Agent shall forthwith notify the Borrower and the Lenders that the
> interest rate cannot be determined for such Eurodollar Rate Advances,

> (ii) with respect to Eurodollar Rate Advances, each such Advance will
> automatically, on the last day of the then existing Interest Period therefor,
> Convert into a Base Rate Advance (or if such Advance is then a Base Rate
> Advance, will continue as a Base Rate Advance), and

> (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
> Convert Advances into Eurodollar Rate Advances shall be suspended until the
> Agent shall notify the Borrower and the Lenders that the circumstances causing
> such suspension no longer exist.

SECTION 2.08.  Optional Conversion of Advances.   The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 noon on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.07 and 2.11, Convert all Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.09.  Prepayments of Advances.   The Borrower may, upon notice at least
two Business Days' prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 12:00 noon on the date of such
prepayment, in the case of Base Rate Advances, to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).

SECTION 2.10.  Increased Costs.   (a) If, due to either (i) after the date of
this Agreement the introduction of or any change in or in the interpretation of
any law or regulation or (ii) the compliance with any guideline or request from
any central bank or other governmental authority (whether or not having the
force of law) made or issued after the date of this Agreement, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances (excluding for purposes of this Section
2.10 any such increased costs resulting from (i) Taxes or Other Taxes (as to
which Section 2.13 shall govern) and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided that a Lender claiming additional amounts under this Section 2.10(a)
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Applicable Lending Office
if the making of such a designation would avoid the need for, or reduce the
amount of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. If the Borrower so notifies the Agent after any Lender
notifies the Borrower of any increased cost pursuant to the foregoing provisions
of this Section 2.10(a), the Borrower may, upon payment of such increased cost
to such Lender, replace such Lender with a Person that is an Eligible Assignee
in accordance with the terms of Section 8.07 (and the Lender being so replaced
shall take all action as may be necessary to assign its rights and obligations
under this Agreement to such Eligible Assignee).

> (b) If any Lender determines that compliance with any change after the date of
> this Agreement in law or regulation or any guideline or request after the date
> of this Agreement from any central bank or other governmental authority
> (whether or not having the force of law) affects or would affect the amount of
> capital required or expected to be maintained by such Lender or any entity
> controlling such Lender and that the amount of such capital is increased by or
> based upon the existence of such Lender's commitment to lend hereunder and
> other commitments of this type, then, upon demand by such Lender (with a copy
> of such demand to the Agent), the Borrower shall pay to the Agent for the
> account of such Lender, from time to time as specified by such Lender,
> additional amounts sufficient to compensate such Lender or such entity in the
> light of such circumstances, to the extent that such Lender reasonably
> determines such increase in capital to be allocable to the existence of such
> Lender's commitment to lend hereunder. A certificate as to such amounts
> submitted to the Borrower and the Agent by such Lender shall be conclusive and
> binding for all purposes, absent manifest error.

> (c) The Borrower shall not be required to compensate a Lender pursuant to this
> Section for any increased costs or capital or reserve requirement or pursuant
> to Section 2.13 for any taxes incurred more than six months prior to the date
> that such Lender notifies the Borrower of the change or issuance giving rise
> to such increased costs or capital or reserve requirement or tax and of such
> Lender's intention to claim compensation therefor; provided that if the change
> or issuance giving rise to such increased costs or capital or reserve
> requirement or tax is retroactive, then the six-month period referred to above
> shall be extended to include the period of retroactive effect thereof.

SECTION 2.11.  Illegality.   Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.06(a)(i), as the case may be, and
(b) the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.12.  Payments and Computations.   (a) The Borrower shall make each
payment hereunder and under the Notes, without any right of counterclaim or
set-off, not later than 1:00 P.M. on the day when due in U.S. dollars to the
Agent at the Agent's Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.16, and
upon the Agent's receipt of such Lender's Assumption Agreement and recording of
the information contained therein in the Register, from and after the applicable
Increase Date, the Agent shall make all payments hereunder and under the Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

> (b) The Borrower hereby authorizes each Lender, if and to the extent payment
> owed to such Lender is not made when due hereunder or under the Note held by
> such Lender, to charge from time to time against any or all of the Borrower's
> accounts with such Lender any amount so due.

> (c) All computations of interest based on the Base Rate shall be made by the
> Agent on the basis of a year of 365 or 366 days, as the case may be, and all
> computations of interest based on the Eurodollar Rate or the Federal Funds
> Rate and of facility fees shall be made by the Agent on the basis of a year of
> 360 days, in each case for the actual number of days (including the first day
> but excluding the last day) occurring in the period for which such interest or
> facility fees are payable. Each determination by the Agent of an interest rate
> hereunder shall be conclusive and binding for all purposes, absent manifest
> error.

> (d) Whenever any payment hereunder or under the Notes shall be stated to be
> due on a day other than a Business Day, such payment shall be made on the next
> succeeding Business Day, and such extension of time shall in such case be
> included in the computation of payment of interest or facility fee, as the
> case may be; provided, however, that, if such extension would cause payment of
> interest on or principal of Eurodollar Rate Advances to be made in the next
> following calendar month, such payment shall be made on the next preceding
> Business Day.

> (e) Unless the Agent shall have received notice from the Borrower prior to the
> date on which any payment is due to the Lenders hereunder that the Borrower
> will not make such payment in full, the Agent may assume that the Borrower has
> made such payment in full to the Agent on such date and the Agent may, in
> reliance upon such assumption, cause to be distributed to each Lender on such
> due date an amount equal to the amount then due such Lender. If and to the
> extent the Borrower shall not have so made such payment in full to the Agent,
> each Lender shall repay to the Agent forthwith on demand such amount
> distributed to such Lender together with interest thereon, for each day from
> the date such amount is distributed to such Lender until the date such Lender
> repays such amount to the Agent, at the Federal Funds Rate.

SECTION 2.13.  Taxes.   (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future withholding
taxes, including levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, and branch profits taxes, by the jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, and branch profits taxes, by the jurisdiction of such
Lender's Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as "Taxes"). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

> (b) In addition, the Borrower shall pay any present or future stamp or
> documentary taxes or any other excise or property taxes, charges or similar
> levies that arise from any payment made hereunder or under the Notes or from
> the execution, delivery or registration of, performing under, or otherwise
> with respect to, this Agreement or the Notes or any other documents to be
> delivered hereunder, but excluding all other United States federal taxes other
> than withholding taxes (hereinafter referred to as "Other Taxes").

> (c) The Borrower shall indemnify each Lender and the Agent for and hold it
> harmless against the full amount of Taxes or Other Taxes (including taxes of
> any kind imposed or asserted by any jurisdiction on amounts payable under this
> Section 2.13) imposed on or paid by such Lender or the Agent (as the case may
> be) and any liability (including penalties, interest and expenses) arising
> therefrom or with respect thereto. This indemnification shall be made within
> 30 days from the date such Lender or the Agent (as the case may be) makes
> written demand therefor.

> (d) Within 30 days after the date of any payment of Taxes, the Borrower shall
> furnish to the Agent, at its address referred to in Section 8.02, the original
> or a certified copy of a receipt evidencing such payment to the extent such a
> receipt is issued therefor, or other written proof of payment thereof that is
> reasonably satisfactory to the Agent. In the case of any payment hereunder or
> under the Notes or any other documents to be delivered hereunder by or on
> behalf of the Borrower through an account or branch outside the United States
> or by or on behalf of the Borrower by a payor that is not a United States
> person, if the Borrower determines that no Taxes are payable in respect
> thereof, the Borrower shall furnish, or shall cause such payor to furnish, to
> the Agent, at such address, an opinion of counsel acceptable to the Agent
> stating that such payment is exempt from Taxes. For purposes of this
> subsection (d) and subsection (e), the terms "United States" and "United
> States person" shall have the meanings specified in Section 7701 of the
> Internal Revenue Code.

> (e) Each Lender organized under the laws of a jurisdiction outside the United
> States, on or prior to the date of its execution and delivery of this
> Agreement in the case of each Initial Lender and on the date of the Assumption
> Agreement or the Assignment and Acceptance pursuant to which it becomes a
> Lender in the case of each other Lender, and from time to time thereafter as
> reasonably requested in writing by the Borrower (but only so long as such
> Lender remains lawfully able to do so), shall provide each of the Agent and
> the Borrower with two original Internal Revenue Service forms W-8BEN or
> W-8ECI, as appropriate, or any successor or other form prescribed by the
> Internal Revenue Service, certifying that such Lender is exempt from or
> entitled to a reduced rate of United States withholding tax on payments
> pursuant to this Agreement or the Notes. If the form provided by a Lender at
> the time such Lender first becomes a party to this Agreement indicates a
> United States interest withholding tax rate in excess of zero, withholding tax
> at such rate shall be considered excluded from Taxes unless and until such
> Lender provides the appropriate forms certifying that a lesser rate applies,
> whereupon withholding tax at such lesser rate only shall be considered
> excluded from Taxes for periods governed by such form; provided, however,
> that, if at the date of the Assignment and Acceptance pursuant to which a
> Lender assignee becomes a party to this Agreement, the Lender assignor was
> entitled to payments under subsection (a) in respect of United States
> withholding tax with respect to interest paid at such date, then, to such
> extent, the term Taxes shall include (in addition to withholding taxes that
> may be imposed in the future or other amounts otherwise includable in Taxes)
> United States withholding tax, if any, applicable with respect to the Lender
> assignee on such date. If any form or document referred to in this
> subsection (e) requires the disclosure of information, other than information
> necessary to compute the tax payable and information required on the date
> hereof by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender
> reasonably considers to be confidential, the Lender shall give notice thereof
> to the Borrower and shall not be obligated to include in such form or document
> such confidential information.

> (f) For any period with respect to which a Lender has failed to provide the
> Borrower with the appropriate form, certificate or other document described in
> Section 2.13(e) (other than if such failure is due to a change in law, or in
> the interpretation or application thereof, occurring subsequent to the date on
> which a form, certificate or other document originally was required to be
> provided, or if such form, certificate or other document otherwise is not
> required under subsection (e) above), such Lender shall not be entitled to
> indemnification under Section 2.13(a) or (c) with respect to Taxes imposed by
> the United States by reason of such failure; provided, however, that should a
> Lender become subject to Taxes because of its failure to deliver a form,
> certificate or other document required hereunder, the Borrower shall take such
> steps as the Lender shall reasonably request to assist the Lender to recover
> such Taxes.

> (g) Any Lender claiming any additional amounts payable pursuant to this
> Section 2.13 agrees to use reasonable efforts (consistent with its internal
> policy and legal and regulatory restrictions) to change the jurisdiction of
> its Eurodollar Lending Office if the making of such a change would avoid the
> need for, or reduce the amount of, any such additional amounts that may
> thereafter accrue and would not, in the reasonable judgment of such Lender, be
> otherwise disadvantageous to such Lender.

> (h) If any Lender determines, in its sole discretion, that it has actually and
> finally realized, by reason of a refund, deduction or credit of any Taxes paid
> or reimbursed by the Borrower pursuant to subsection (a) or (c) above in
> respect of payments under the Credit Agreement or the Notes, a current
> monetary benefit that it would otherwise not have obtained, and that would
> result in the total payments under this Section 2.13 exceeding the amount
> needed to make such Lender whole, such Lender shall pay to the Borrower, with
> reasonable promptness following the date on which it actually realizes such
> benefit, an amount equal to the amount of such excess, net of all
> out-of-pocket expenses reasonably allocable in securing such refund, deduction
> or credit, provided that the Borrower, upon the request of such Lender, agrees
> to repay the amount paid over to the Borrower to such Lender in the event such
> Lender is required to repay such refund to such jurisdiction. Nothing in this
> subsection (h) shall be construed to require any Lender to make available to
> the Borrower or any other Person its tax returns or any confidential tax
> information.

 

SECTION 2.14.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

SECTION 2.15.  Use of Proceeds.   The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries, including
liquidity support for commercial paper.

SECTION 2.16.  Increase in the Aggregate Commitments.   (a) The Borrower may, at
any time but in any event not more than once in any calendar quarter prior to
the Termination Date, by notice to the Agent, request that the aggregate amount
of the Commitment be increased by integral multiples of $25,000,000 (each a
"Commitment Increase") to be effective as of a date that is at least 30 days
prior to the scheduled Termination Date then in effect (the "Increase Date") as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Commitments at any time exceed
$2,500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, no Default shall have
occurred and be continuing.

> (b) The Agent shall promptly notify such Eligible Assignees (which may include
> Lenders) as shall be identified by the Borrower of a request by the Borrower
> for a Commitment Increase, which notice shall include (i) the proposed amount
> of such requested Commitment Increase, (ii) the proposed Increase Date and
> (iii) the date by which such Eligible Assignees wishing to participate in the
> Commitment Increase must commit to such increase in the Commitments (the
> "Commitment Date"). To the extent oversubscribed, the requested Commitment
> Increase shall be allocated among the Eligible Assignees willing to
> participate therein in such amounts as are reasonably agreed between the
> Borrower and the Agent.

> (c) Promptly following each Commitment Date, the Agent shall notify the
> Borrower as to the amount, if any, by which Eligible Assignees are willing to
> participate in the requested Commitment Increase; provided, however, that,
> after giving effect to the Commitment Increase, the Commitment of each such
> Eligible Assignee shall be in an amount of not less than $25,000,000.

> (d) On each Increase Date, each Eligible Assignee that is not prior to such
> date a Lender hereunder and accepts an offer to participate in a requested
> Commitment Increase in accordance with Section 2.16(b) (each such Eligible
> Assignee, an "Assuming Lender") shall become a Lender party to this Agreement
> as of such Increase Date and the Commitment of each Eligible Assignee that
> prior to such date is a Lender and accepts an offer to participate in a
> requested Commitment Increase (an "Increasing Lender") shall be so increased
> (or established) by such amount (or by the amount allocated to such Lender
> pursuant to the last sentence of Section 2.16(b)) as of such Increase Date;
> provided, however, that the Agent shall have received on or before such
> Increase Date the following, each dated such date:

> (i) (A) certified copies of resolutions of the Board of Directors of the
> Borrower or the Executive Committee of such Board approving the Commitment
> Increase and the corresponding modifications to this Agreement and (B) an
> opinion of counsel for the Borrower (which may be in-house counsel), in
> substantially the form of Exhibit D hereto;

> (ii) an assumption agreement from each Assuming Lender, if any, in form and
> substance satisfactory to the Borrower and the Agent (each an "Assumption
> Agreement"), duly executed by such Eligible Assignee, the Agent and the
> Borrower; and

> (iii) confirmation from each Increasing Lender of the increase in the amount
> of its Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d), the Agent shall notify
the Lenders (including each Assuming Lender) and the Borrower, on or before 1:00
P.M., by telecopier, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01.  
Section 2.01 of this Agreement shall become effective on and as of the first
date (the "Effective Date") on which the following conditions precedent have
been satisfied:

> (a) There shall have occurred no Material Adverse Change since January 3,
> 2004, except as reported in filings made with the SEC prior to the date
> hereof.

> (b) There shall exist no action, suit, investigation, litigation or proceeding
> affecting the Borrower or any of its Subsidiaries pending or threatened before
> any court, governmental agency or arbitrator that (i) could be reasonably
> likely to have a Material Adverse Effect other than the matters described on
> Schedule 3.01(b) hereto (the "Disclosed Litigation") or (ii) purports to
> affect the legality, validity or enforceability of this Agreement or any Note
> or the consummation of the transactions contemplated hereby, and there shall
> have been no adverse change in the status, or financial effect on the Borrower
> or any of its Subsidiaries, of the Disclosed Litigation from that described on
> Schedule 3.01(b) hereto.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Borrower and its Subsidiaries as they shall have
requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(f) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

> (i) The representations and warranties contained in Section 4.01 are correct
> on and as of the Effective Date, and

> (ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

> (i) The Notes to the order of the Lenders, respectively.

> (ii) The Sears Guarantee, duly executed by Sears.

> (iii) Certified copies of the resolutions of the Board of Directors of each of
> Sears and the Borrower approving, in the case of Sears, the issuance of the
> Sears Guarantee and, in the case of the Borrower, this Agreement and the
> Notes, and of all documents evidencing other necessary corporate action and
> governmental approvals, if any, with respect to the Sears Guarantee, this
> Agreement and the Notes, as the case may be.

> (iv) A certificate of the Secretary or an Assistant Secretary of each of Sears
> and the Borrower, each certifying the names and true signatures of the
> officers of Sears or the Borrower, as the case may be, authorized to sign the
> Sears Guarantee, this Agreement and the Notes, as the case may be, and the
> other documents to be delivered hereunder or thereunder.

> (v) A certified copy of the duly executed Sears Letter Agreement, together
> with an opinion of counsel to Sears (which may be in-house counsel) to the
> effect that, as of the date hereof, the Sears Letter Agreement, the Sears
> Guarantee and the Demand Notes are the legal, valid and enforceable obligation
> of Sears, enforceable against Sears in accordance with their terms.

> (vi) A favorable opinion of in-house counsel to Sears and of Mayer, Brown,
> Rowe & Maw LLP, counsel for the Borrower, substantially in the form of
> Exhibit D-1 and D-2 hereto, respectively, and as to such other matters as any
> Lender through the Agent may reasonably request.

> (vii) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
> in form and substance satisfactory to the Agent.

(i) The Borrower shall have terminated the commitments and paid in full all of
the Debt, interest, fees and other amounts outstanding under the 364-Day Credit
Agreement, dated as of February 24, 2003, among the Borrower, the lenders
parties thereto, Bank One, NA, as syndication agent, Barclays Bank PLC and Bank
of America, N.A., as documentation agents, Salomon Smith Barney Inc. and Banc
One Capital Markets, Inc., as joint lead arrangers and joint bookrunners, and
Citibank, N.A., as administrative agent. By execution of this Agreement, each of
the Lenders that is a lender under such credit agreement hereby waives any
requirement set forth in such credit agreement of prior notice of the
termination of the commitments thereunder.

SECTION 3.02.  Conditions Precedent to Each Borrowing.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing and the acceptance by the Borrower
of the proceeds of such Borrowing shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing such statements are true):

> (i) the representations and warranties contained in Section 9 of the Sears
> Guarantee and in Section 4.01 (except the representations set forth in the
> last sentence of subsection (e) thereof and in subsection (f)(i) thereof) are
> correct on and as of such date, before and after giving effect to such
> Borrowing and to the application of the proceeds therefrom, as though made on
> and as of such date, and

> (ii) no event has occurred and is continuing, or would result from such
> Borrowing or from the application of the proceeds therefrom, that constitutes
> a Default.

SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower or the
Agent, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Agent shall promptly notify the Lenders
and the Borrower of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

> (a) The Borrower is a corporation duly organized, validly existing and in good
> standing under the laws of the State of Delaware.

> (b) The execution, delivery and performance by the Borrower of this Agreement
> and the Notes, and the consummation of the transactions contemplated hereby,
> are within the Borrower's corporate powers, have been duly authorized by all
> necessary corporate action, and do not contravene (i) the Borrower's charter
> or by-laws or (ii) law or any contractual restriction binding on or affecting
> the Borrower, except, for purposes of this clause (ii), to the extent such
> contravention would not have a Material Adverse Effect and would not adversely
> affect the rights and remedies of the Lenders hereunder.

> (c) No authorization or approval or other action by, and no notice to or
> filing with, any governmental authority or regulatory body or any other third
> party is required for the due execution, delivery and performance by the
> Borrower of this Agreement or the Notes.

> (d) This Agreement has been, and each of the Notes when delivered hereunder
> will have been, duly executed and delivered by the Borrower. This Agreement
> is, and each of the Notes when delivered hereunder will be, the legal, valid
> and binding obligation of the Borrower enforceable against the Borrower in
> accordance with their respective terms subject to the effect of any applicable
> bankruptcy, insolvency, reorganization or moratorium or similar laws affecting
> the rights of creditors generally and subject to general principles of equity
> (regardless of whether enforcement is sought in a proceeding at law or in
> equity).

> (e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
> January 3, 2004, and the related Consolidated statements of income and cash
> flows of the Borrower and its Subsidiaries for the fiscal year then ended,
> accompanied by an opinion of Deloitte & Touche LLP, independent public
> accountants, copies of which have been furnished to each Lender, fairly
> present the Consolidated financial condition of the Borrower and its
> Subsidiaries as at such date and the Consolidated results of the operations of
> the Borrower and its Subsidiaries for the period ended on such date, all in
> accordance with GAAP consistently applied. Since January 3, 2004, there has
> been no Material Adverse Change except as reported in filings made with the
> SEC prior to the date hereof.

> (f) There is no pending or threatened action, suit, investigation, litigation
> or proceeding, including any Environmental Action, affecting the Borrower or
> any of its Subsidiaries before any court, governmental agency or arbitrator
> that (i) would be reasonably likely to have a Material Adverse Effect (other
> than the Disclosed Litigation) or (ii) purports to affect the legality,
> validity or enforceability of this Agreement or any Note or the consummation
> of the transactions contemplated hereby, and there has been no adverse change
> in the status, or financial effect on the Borrower or any of its Subsidiaries,
> of the Disclosed Litigation from that described on Schedule 3.01(b) hereto.

> (g) Following application of the proceeds of each Advance, not more than 25
> percent of the value of the assets of the Borrower and its Subsidiaries on a
> Consolidated basis subject to the provisions of Section 5.02(a) will be margin
> stock (within the meaning of Regulation U issued by the Board of Governors of
> the Federal Reserve System).

> (h) The Borrower is not an "investment company", or a company "controlled" by
> an "investment company", within the meaning of the Investment Company Act of
> 1940, as amended.

> (i) All United States Federal income tax returns and all other material tax
> returns which are required to be filed have been filed by or on behalf of the
> Borrower and its Subsidiaries, and all taxes due with respect to the Borrower
> and its Subsidiaries pursuant to such returns or pursuant to any assessment
> received by the Borrower or any Subsidiary have been paid except to the extent
> permitted in Section 5.01(b). The charges, accruals and reserves on the books
> of the Borrower and its Subsidiaries in respect of taxes or other governmental
> charges are, in the opinion of the Borrower, adequate.

> (j) All written factual information heretofore furnished by the Borrower to
> the Agent or any Lender for purposes of or in connection with this Agreement,
> taken as a whole, was true and correct in all material respects on the date as
> of which such information was stated or certified, provided that the Borrower
> makes no representations or warranties with respect to any projections or
> other non-factual information contained in such information.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

> Compliance with Laws, Etc.

Comply, and cause each of its Subsidiaries to comply, in all material respects,
with all applicable laws, rules, regulations and orders, such compliance to
include compliance with ERISA and Environmental Laws.

> Payment of Taxes, Etc.

Pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (i) all taxes, assessments and
governmental charges or levies imposed upon it or upon its property and (ii) all
lawful claims that, if unpaid, might by law become a Lien upon its property;
provided
that neither the Borrower nor any of its Subsidiaries shall be required to pay
or discharge any such tax, assessment, charge or claim (x) that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors and
(y) if such non-payments, either individually or in the aggregate, would not be
reasonably expected to have a Material Adverse Effect.

> Maintenance of Insurance

. Maintain, and cause each of its Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is consistent with prudent business practice;
provided
that the Borrower and its Subsidiaries may self insure to the extent consistent
with prudent business practice.

> Preservation of Corporate Existence, Etc.

Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises;
provided
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and
provided
further
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve or maintain the corporate existence of any Subsidiary if the Board of
Directors of the parent of such Subsidiary, or an executive officer of such
parent to whom such Board of Directors has delegated the requisite authority,
shall determine that the preservation and maintenance thereof is no longer
desirable in the conduct of the business of such parent and that the loss
thereof is not disadvantageous in any material respect to the Borrower, such
parent or the Lenders, and
provided
further
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors of the Borrower or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower, such Subsidiary or the Lenders.

> Visitation Rights

. Subject to reasonable confidentiality limitations and requirements imposed by
the Borrower due to competitive concerns or otherwise, at any reasonable time
and from time to time (but no more than twice a year unless a Default has
occurred and is continuing), permit the Agent or any of the Lenders or any
agents or representatives thereof, at the Lenders' expense, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries, as
the case may be, with any of their officers or directors and with their
independent certified public accountants.

> Keeping of Books

. Keep, and cause each of its Subsidiaries to keep, proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Borrower and each such
Subsidiary in accordance with GAAP in effect from time to time.

> Maintenance of Properties, Etc.

Except as otherwise permitted pursuant to Section 5.02(b), or where the failure
to do so, either individually or in the aggregate, could not be reasonably
expected to have a Material Adverse Effect, maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

> Transactions with Affiliates

. Conduct, and cause each of its Subsidiaries to conduct, all transactions
otherwise permitted under this Agreement with any of their Affiliates on terms
that are fair and reasonable and no less favorable to the Borrower or such
Subsidiary than it would obtain in a comparable arm's-length transaction with a
Person not an Affiliate other than, so long as no Default has occurred and is
continuing, transactions in the ordinary course of business between or among the
Borrower and any of its wholly-owned Subsidiaries.

> Reporting Requirements

. Furnish to the Lenders:

 i.   as soon as available and in any event within 50 days after the end of each
      of the first three quarters of each fiscal year of the Borrower, the
      Consolidated balance sheet of the Borrower and its Subsidiaries as of the
      end of such quarter and Consolidated statements of income and cash flows
      of the Borrower and its Subsidiaries for the period commencing at the end
      of the previous fiscal year and ending with the end of such quarter, duly
      certified (subject to year-end audit adjustments) by an Authorized Officer
      of the Borrower as having been prepared in accordance with GAAP and
      certificates of an Authorized Officer of the Borrower as to compliance
      with the terms of this Agreement and setting forth in reasonable detail
      the calculations necessary to demonstrate compliance with Section 5.03,
      provided that in the event of any change in GAAP used in the preparation
      of such financial statements, subject to Section 1.03, the Borrower shall
      also provide, if necessary for the determination of compliance with
      Section 5.03, a statement of reconciliation conforming such financial
      statements to GAAP (the Borrower being permitted to satisfy the
      requirements of this clause (i) by delivery, in the manner provided in
      Section 8.02(b), of its quarterly report on form 10-Q (or any successor
      form), as filed with the SEC);
 ii.  as soon as available and in any event within 95 days after the end of each
      fiscal year of the Borrower, a copy of the annual audit report for such
      year for the Borrower and its Subsidiaries, containing the Consolidated
      balance sheet of the Borrower and its Subsidiaries as of the end of such
      fiscal year and Consolidated statements of income and cash flows of the
      Borrower and its Subsidiaries for such fiscal year, in each case
      accompanied by an opinion acceptable to the Required Lenders by Deloitte &
      Touche LLP or other independent public accountants acceptable to the
      Required Lenders, provided that in the event of any change in GAAP used in
      the preparation of such financial statements, the Borrower shall also
      provide, if necessary for the determination of compliance with Section
      5.03, a statement of reconciliation conforming such financial statements
      to GAAP (the Borrower being permitted to satisfy the requirements of this
      clause (ii) by delivery, in the manner provided in Section 8.02(b), of its
      annual report on form 10-K (or any successor form), as filed with the
      SEC);
 iii. promptly and in any event within five days after any officer of the
      Borrower knows or should have had knowledge of the occurrence of each
      Default continuing on the date of such statement, a statement of an
      Authorized Officer of the Borrower setting forth details of such Default
      and the action that the Borrower has taken and proposes to take with
      respect thereto;
 iv.  promptly after the sending or filing thereof, copies of all quarterly and
      annual reports and proxy solicitations that the Borrower sends to its
      public security holders generally, and copies of all reports on form 8-K
      (or its equivalent) and registration statements for the public offering
      (other than pursuant to employee Plans) of securities that the Borrower or
      any of its Subsidiaries files with the SEC or any national securities
      exchange;
 v.   promptly after the commencement thereof, notice of all actions and
      proceedings before any court, governmental agency or arbitrator affecting
      the Borrower or any of its Subsidiaries of the type described in Section
      4.01(f); and
 vi.  such other information respecting the Borrower or any of its Subsidiaries
      as any Lender through the Agent may from time to time reasonably request.

> Reports and financial statements required to be delivered by the Borrower
> pursuant to clauses (i), (ii) and (iv) of this subsection (i) shall be deemed
> to have been delivered on the date on which the Borrower causes such reports,
> or reports containing such financial statements, to be posted on the Internet
> at www.sec.gov or at such other website identified by the Borrower in a notice
> to the Agent and the Lenders and that is accessible by the Lenders without
> charge; provided that the Borrower shall deliver paper copies of such
> information to any Lender promptly upon request of such Lender through the
> Agent.

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not:

> (a)  Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
> to create or suffer to exist, any Lien securing Debt on or with respect to any
> of its properties, whether now owned or hereafter acquired, or assign, or
> permit any of its Subsidiaries to assign, any right to receive income to
> secure any Debt, other than:

 i.    Permitted Liens,
 ii.   Liens upon or in any real property or equipment acquired or held by the
       Borrower or such Subsidiary in the ordinary course of business to secure
       the purchase price of such property or equipment or to secure Debt
       incurred solely for the purpose of financing the acquisition,
       construction or improvement of such property or equipment, or Liens
       existing on such property or equipment at the time of its acquisition
       (other than any such Liens created in contemplation of such acquisition
       that were not incurred to finance the acquisition of such property) or
       extensions, renewals or replacements of any of the foregoing for the same
       or a lesser amount, provided that no such Lien shall extend to or cover
       any properties of any character other than the real property or equipment
       being acquired, constructed or improved (except that Liens incurred in
       connection with the construction or improvement of real property may
       extend to additional real property immediately contiguous to such
       property being constructed or improved) and no such extension, renewal or
       replacement shall extend to or cover any properties not theretofore
       subject to the Lien being extended, renewed or replaced, provided further
       that the aggregate principal amount of the indebtedness secured by the
       Liens referred to in this clause (ii) shall not exceed $25,000,000 at any
       time outstanding,
 iii.  the Liens existing on the Effective Date and described on
       Schedule 5.02(a) hereto,
 iv.   Liens on property of a Person existing at the time such Person is merged
       into or consolidated with the Borrower or any Subsidiary of the Borrower
       or becomes a Subsidiary of the Borrower; provided that such Liens were
       not created in contemplation of such merger, consolidation or acquisition
       and do not extend to any assets other than those of the Person so merged
       into or consolidated with the Borrower or such Subsidiary or acquired by
       the Borrower or such Subsidiary,
 v.    capitalized leases,
 vi.   Liens granted by the Borrower or any of its Subsidiaries in favor of
       Sears or any of the wholly-owned Subsidiaries of Sears,
 vii.  the replacement, extension or renewal of any Lien permitted by
       clause (ii), (iii) or (iv) above upon or in the same property theretofore
       subject thereto (and in any additions to any such property and in any
       property taken in replacement or substitution for any such property), or
       the replacement, extension or renewal (without increase in the amount) of
       the Debt secured thereby,
 viii. to the extent any Liens permitted by clause (iii) above are terminated
       (and not replaced, extended or renewed in accordance with clause (vii)
       above), Liens not otherwise permitted by clause (vi) above securing Debt
       in an amount equal to the amount of Debt secured by such terminated
       Liens, and
 ix.   other Liens securing Debt in an aggregate principal amount not to exceed
       at any time outstanding 5% of Tangible Net Worth of the Borrower.

> (b)  Mergers, Etc. Merge or consolidate with or into, any Person, or permit
> any of its Subsidiaries to do so, except that (i) any Subsidiary of the
> Borrower may merge or consolidate with or into any other Subsidiary of the
> Borrower, (ii) any Subsidiary of the Borrower may merge or consolidate with or
> into the Borrower and (iii) the Borrower may merge or consolidate with or into
> Sears, provided, in each case, that no Default shall have occurred and be
> continuing at the time of such proposed transaction or would result therefrom.
> (c)  Accounting Changes. Make or permit, or permit any of its Subsidiaries to
> make or permit, any change in accounting policies or reporting practices,
> except as required or permitted by GAAP. (d)  Change in Nature of Business.
> Make, or permit any of its Subsidiaries to make, any material change in the
> nature of its business as carried on at the date hereof. (e)  Subsidiary Debt.
> Permit any of its Subsidiaries to create or suffer to exist, any Debt or
> capital stock having any preference as to dividend or upon any distribution of
> assets other than:

 i.   Debt owed to, or such stock issued to, the Borrower or to a wholly owned
      Subsidiary of the Borrower,
 ii.  Debt or such stock of a Subsidiary whose business activities are confined
      exclusively to raising capital outside the United States, financing the
      Borrower and its other Subsidiaries and other activities incidental
      thereto,
 iii. Debt secured by Liens permitted by Section 5.02(a), and
 iv.  other Debt or such stock which, in the aggregate, does not exceed at any
      time 5% of Tangible Net Worth of the Borrower (with such stock taken at
      the higher of its voluntary or involuntary liquidation preference).

> (f)  Sears Letter Agreement. Amend, waive, terminate or otherwise modify any
> provision of the Sears Letter Agreement or the Demand Notes or fail to enforce
> the Sears Letter Agreement or the Demand Notes against Sears in accordance
> with their respective terms; provided that the Borrower may amend the Sears
> Letter Agreement and Demand Notes to reduce the fixed charge coverage ratio
> set forth in paragraph 3 thereof to no less than 1.10.

SECTION 5.03.  Financial Covenant.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will maintain a
Fixed Charge Coverage Ratio for any fiscal quarter of not less than 1.10.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.  Events of Default.  If any of the following events ("Events of
Default") shall occur and be continuing:

> (a) The Borrower shall fail to pay any principal of any Advance when the same
> becomes due and payable; or the Borrower shall fail to pay any interest on any
> Advance or make any other payment of fees or other amounts payable under this
> Agreement or any Note within five Business Days after the same becomes due and
> payable; or

> (b) Any representation or warranty made by the Borrower herein, by the
> Borrower (or any of its officers) in connection with this Agreement or by
> Sears under the Sears Guarantee shall prove to have been incorrect in any
> material respect when made; or

> (c) (i) The Borrower shall fail to perform or observe any term, covenant or
> agreement contained in Section 5.01(d), (e), (h) or (i) (other than
> 5.01(i)(vi)), 5.02 or 5.03, (ii) Sears shall fail to perform or observe any
> term, covenant or agreement contained in Section 10, 11 or 12 of the Sears
> Guarantee or (iii) (x) the Borrower shall fail to perform or observe any other
> term, covenant or agreement contained in this Agreement or (y) Sears shall
> fail to perform or observe any other term, covenant or agreement contained in
> the Sears Guarantee on its part to be performed or observed if such failure
> shall remain unremedied for 30 days after written notice thereof shall have
> been given to the Borrower or to Sears, as the case may be, by the Agent or
> any Lender; or

> (d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
> or premium or interest on any Debt that is outstanding in a principal of at
> least $50,000,000 in the aggregate (but excluding Debt outstanding hereunder)
> of the Borrower or such Subsidiary (as the case may be), when the same becomes
> due and payable (whether by scheduled maturity, required prepayment,
> acceleration, demand or otherwise), and such failure shall continue after the
> applicable grace period, if any, specified in the agreement or instrument
> relating to such Debt or, in respect of amounts other than principal, three
> Business Days, if later; or any other event shall occur or condition shall
> exist under any agreement or instrument relating to any such Debt and shall
> continue after the applicable grace period, if any, specified in such
> agreement or instrument, if the effect of such event or condition is to
> accelerate, or to permit the acceleration of, the maturity of such Debt; or
> any such Debt shall be declared to be due and payable, or required to be
> prepaid or redeemed (other than by a regularly scheduled required prepayment
> or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
> or defease such Debt shall be required to be made, in each case prior to the
> stated maturity thereof; or

> (e) Sears shall fail to pay any principal of or premium or interest on any
> Debt that is outstanding in a principal amount of at least $100,000,000 in the
> aggregate of Sears, when the same becomes due and payable (whether by
> scheduled maturity, required prepayment, acceleration, demand or otherwise),
> and such failure shall continue after the applicable grace period, if any,
> specified in the agreement or instrument relating to such Debt or, in respect
> of amounts other than principal, three Business Days, if later; or any other
> event shall occur or condition shall exist under any agreement or instrument
> relating to any such Debt and shall continue after the applicable grace
> period, if any, specified in such agreement or instrument, if the effect of
> such event or condition is to accelerate, or to permit the acceleration of,
> the maturity of such Debt; or any such Debt shall be declared to be due and
> payable, or required to be prepaid or redeemed (other than by a regularly
> scheduled required prepayment or redemption), purchased or defeased, or an
> offer to prepay, redeem, purchase or defease such Debt shall be required to be
> made, in each case prior to the stated maturity thereof; or

> (f) The Borrower or any of its Subsidiaries or Sears shall generally not pay
> its debts as such debts become due, or shall admit in writing its inability to
> pay its debts generally, or shall make a general assignment for the benefit of
> creditors; or any proceeding shall be instituted by or against the Borrower or
> any of its Subsidiaries or Sears seeking to adjudicate it a bankrupt or
> insolvent, or seeking liquidation, winding up, reorganization, arrangement,
> adjustment, protection, relief, or composition of it or its debts under any
> law relating to bankruptcy, insolvency or reorganization or relief of debtors,
> or seeking the entry of an order for relief or the appointment of a receiver,
> trustee, custodian or other similar official for it or for any substantial
> part of its property and, in the case of any such proceeding instituted
> against it (but not instituted by it), either such proceeding shall remain
> undismissed or unstayed for a period of 90 days, or any of the actions sought
> in such proceeding (including the entry of an order for relief against, or the
> appointment of a receiver, trustee, custodian or other similar official for,
> it or for any substantial part of its property) shall occur; or the Borrower
> or any of its Subsidiaries or Sears shall take any corporate action to
> authorize any of the actions set forth above in this subsection (f); or

> (g) A judgment or order for the payment of money in excess of $10,000,000
> shall be rendered against the Borrower or any of its Subsidiaries and either
> (i) enforcement proceedings shall have been commenced by any creditor upon
> such judgment or order or (ii) there shall be any period of 10 consecutive
> days during which a stay of enforcement of such judgment or order, by reason
> of a pending appeal or otherwise, shall not be in effect; or

> (h) (i) Any "person" or "group" (as such terms are used in Sections 13(d) and
> 14(d) of the Securities Exchange Act of 1934, but excluding any employee
> benefit plan of such person or its Subsidiaries, and any Person or entity
> acting in its capacity as trustee, agent or other fiduciary or administrator
> of any such plan) becomes the "beneficial owner" (as defined in Rules 13d-3
> and 13d-5 under the Securities Exchange Act of 1934, except that a person or
> group shall be deemed to have "beneficial ownership" of all securities that
> such person or group has the right to acquire (such right, an "option right"),
> whether such right is exercisable immediately or only after the passage of
> time), directly or indirectly, of 35% or more of the equity securities of
> Sears entitled to vote for members of the board of directors or equivalent
> governing body of Sears on a fully-diluted basis (and taking into account all
> such securities that such person or group has the right to acquire pursuant to
> any option right); or (ii) during any period of 12 consecutive months, a
> majority of the members of the board of directors or other equivalent
> governing body of Sears cease to be composed of individuals (x) who were
> members of that board or equivalent governing body on the first day of such
> period, (y) whose election or nomination to that board or equivalent governing
> body was approved by individuals referred to in clause (x) above constituting
> at the time of such election or nomination at least a majority of that board
> or equivalent governing body or (z) whose election or nomination to that board
> or other equivalent governing body was approved by individuals referred to in
> clauses (x) and (y) above constituting at the time of such election or
> nomination at least a majority of that board or equivalent governing body
> (excluding, in the case of both clause (y) and clause (z), any individual
> whose initial nomination for, or assumption of office as, a member of that
> board or equivalent governing body occurs as a result of an actual or
> threatened solicitation of proxies or consents for the election or removal of
> one or more directors by any person or group other than a solicitation for the
> election of one or more directors by or on behalf of the board of directors);
> or (iii) Sears shall cease for any reason to own, directly or indirectly, 100%
> of the Voting Stock of the Borrower; or

> (i) The Borrower or any of its ERISA Affiliates shall incur, or shall be
> reasonably likely to incur liability in excess of $50,000,000 in the aggregate
> as a result of one or more of the following: (i) the occurrence of any ERISA
> Event; (ii) the partial or complete withdrawal of the Borrower or any of its
> ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
> termination of a Multiemployer Plan; or

> (j) Any provision of the Sears Guarantee or the Demand Notes shall for any
> reason cease to be valid and binding or enforceable against Sears, or Sears
> shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01.  Authorization and Action.  Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including enforcement or collection of the Notes), the Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

SECTION 7.02.  Agent's Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.16 or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 8.07; (ii) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.

SECTION 7.03.  Citibank and Affiliates.  With respect to its Commitment, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.

SECTION 7.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05.  Indemnification.  The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Advances then owed to each of them (or if no Advances
are at the time outstanding, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the "Indemnified Costs"), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent's gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

SECTION 7.06.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent's
giving of notice of resignation or the Required Lenders' removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, or, if a successor agent has not been appointed within 45 days
after the retiring Agent's giving of notice or resignation, then the Borrower
may appoint a successor Agent, which in any case shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent's resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

SECTION 7.07.  Other Agents.  Each Lender hereby acknowledges that none of the
documentation agents nor any other Lender designated as any "Agent" on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, the Notes or the Sears Guarantee, nor consent to any departure by the
Borrower or Sears therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) except as
provided in Section 2.16, increase the Commitments of the Lenders, (c) reduce
the principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, (d) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, (f)
release or terminate the Sears Guarantee or (g) amend this Section 8.01; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note.

SECTION 8.02.  Notices, Etc.

  (a) All notices and other communications provided for hereunder shall be in
writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at 3711 Kennett Pike, Greenville,
Delaware 19807, Attention: President; if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assumption Agreement or
the Assignment and Acceptance pursuant to which it became a Lender; and if to
the Agent, at its address at Two Penns Way, New Castle, Delaware 19720,
Attention: Bank Loan Syndications Department; or, as to the Borrower or the
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Agent; provided that notices required to be delivered pursuant to Section
5.01(i)(i), (ii), (iv) and (vi) shall be delivered to the Agent and the Lenders
as specified in Section 8.02(b). All such notices and communications shall, when
mailed, telecopied, telegraphed or emailed, be effective when deposited in the
mails, telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.



> (b) So long as Citibank or any of its Affiliates is the Agent, materials
> required to be delivered pursuant to Sections 5.01(i)(i), (ii), (iv) and (vi)
> shall be delivered to the Agent in an electronic medium in a format acceptable
> to the Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The
> Borrower agrees that the Agent may make such materials, as well as any other
> written information, documents, instruments and other material relating to the
> Borrower, any of its Subsidiaries or any other materials or matters relating
> to this Agreement, the Notes or any of the transactions contemplated hereby
> (collectively, the "Communications") available to the Lenders by posting such
> notices on Intralinks or a substantially similar electronic system (the
> "Platform"). The Borrower acknowledges that (i) the distribution of material
> through an electronic medium is not necessarily secure and that there are
> confidentiality and other risks associated with such distribution, (ii) the
> Platform is provided "as is" and "as available" and (iii) neither the Agent
> nor any of its Affiliates warrants the accuracy, adequacy or completeness of
> the Communications or the Platform and each expressly disclaims liability for
> errors or omissions in the Communications or the Platform. No warranty of any
> kind, express, implied or statutory, including any warranty of
> merchantability, fitness for a particular purpose, non-infringement of third
> party rights or freedom from viruses or other code defects, is made by the
> Agent or any of its Affiliates in connection with the Platform.

> (c) Each Lender agrees that notice to it (as provided in the next sentence) (a
> "Notice") specifying that any Communications have been posted to the Platform
> shall constitute effective delivery of such information, documents or other
> materials to such Lender for purposes of this Agreement; provided that if
> requested by any Lender the Agent shall deliver a copy of the Communications
> to such Lender by email or telecopier. Each Lender agrees (i) to notify the
> Agent in writing of such Lender's e-mail address to which a Notice may be sent
> by electronic transmission (including by electronic communication) on or
> before the date such Lender becomes a party to this Agreement (and from time
> to time thereafter to ensure that the Agent has on record an effective e-mail
> address for such Lender) and (ii) that any Notice may be sent to such e-mail
> address.

SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04.  Costs and Expenses.  (a) The Borrower agrees to pay promptly all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including reasonable counsel fees and expenses), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder, including reasonable fees and expenses of counsel for the Agent and
each Lender in connection with the enforcement of rights under this
Section 8.04(a).

> (b) The Borrower agrees to indemnify and hold harmless the Agent and each
> Lender and each of their Affiliates and their officers, directors, employees,
> agents and advisors (each, an "Indemnified Party") from and against any and
> all claims, damages, losses, liabilities and expenses (including reasonable
> fees and expenses of counsel) incurred by or asserted or awarded against any
> Indemnified Party, in each case arising out of or in connection with or by
> reason of (including in connection with any investigation, litigation or
> proceeding or preparation of a defense in connection therewith) (i) the Notes,
> this Agreement, any of the transactions contemplated herein or the actual or
> proposed use of the proceeds of the Advances, (ii) the actual or alleged
> presence of Hazardous Materials on any property of the Borrower or any of its
> Subsidiaries or any Environmental Action relating in any way to the Borrower
> or any of its Subsidiaries, except to the extent such claim, damage, loss,
> liability or expense is found in a final, non-appealable judgment by a court
> of competent jurisdiction to have resulted from such Indemnified Party's gross
> negligence or willful misconduct. In the case of an investigation, litigation
> or other proceeding to which the indemnity in this Section 8.04(b) applies,
> such indemnity shall be effective whether or not such investigation,
> litigation or proceeding is brought by the Borrower, its directors,
> equityholders or creditors or an Indemnified Party or any other Person,
> whether or not any Indemnified Party is otherwise a party thereto and whether
> or not the transactions contemplated hereby are consummated. The Borrower also
> agrees not to assert any claim for special, indirect, consequential or
> punitive damages against the Agent, any Lender, any of their Affiliates, or
> any of their respective directors, officers, employees, attorneys and agents,
> on any theory of liability, arising out of or otherwise relating to the Notes,
> this Agreement, any of the transactions contemplated herein or the actual or
> proposed use of the proceeds of the Advances.

> (c) If any payment of principal of, or Conversion of, any Eurodollar Rate
> Advance is made by the Borrower to or for the account of a Lender other than
> on the last day of the Interest Period for such Advance, as a result of a
> payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11,
> acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
> other reason, or by an Eligible Assignee to a Lender other than on the last
> day of the Interest Period for such Advance upon an assignment of rights and
> obligations under this Agreement pursuant to Section 8.07 as a result of a
> demand by the Borrower pursuant to Section 8.07(a), the Borrower shall,
> promptly after notice by such Lender setting forth in reasonable detail the
> calculations used to quantify such amount (with a copy of such notice to the
> Agent), pay to the Agent for the account of such Lender any amounts required
> to compensate such Lender for any additional losses, costs or expenses that it
> may reasonably incur as a result of such payment or Conversion, including any
> loss (including loss of anticipated profits), cost or expense incurred by
> reason of the liquidation or reemployment of deposits or other funds acquired
> by any Lender to fund or maintain such Advance.

> (d) Without prejudice to the survival of any other agreement of the Borrower
> hereunder, the agreements and obligations of the Borrower contained in
> Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
> interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliate under this Section are in addition to other
rights and remedies (including other rights of set-off) that such Lender and its
Affiliate may have.

SECTION 8.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

SECTION 8.07.  Assignments and Participations.   (a) Each Lender may, upon
notice to the Borrower and the Agent and with the consent, not to be
unreasonably withheld, of the Agent and, unless an Event of Default has occurred
and is continuing, the Borrower, and if demanded by the Borrower (following a
demand by such Lender pursuant to Section 2.10 or 2.13) upon at least five
Business Days' notice to such Lender and the Agent will, assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender's rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 (unless a
Default has occurred and is continuing, in which case not less than $5,000,000)
or an integral multiple of $1,000,000 in excess thereof unless the Borrower and
the Agent otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,000 payable by the parties to each such assignment, provided, however, that
in the case of each assignment made as a result of a demand by the Borrower,
such recordation fee shall be payable by the Borrower except that no such
recordation fee shall be payable in the case of an assignment made at the
request of the Borrower to an Eligible Assignee that is an existing Lender, and
(vii) any Lender may, without the approval of the Borrower and the Agent but
with notice to the Borrower and the Agent, assign all or a portion of its rights
and obligations to any of its Affiliates or to another Lender. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.10, 2.13 and 8.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

> (b) By executing and delivering an Assignment and Acceptance, the Lender
> assignor thereunder and the assignee thereunder confirm to and agree with each
> other and the other parties hereto as follows: (i) other than as provided in
> such Assignment and Acceptance, such assigning Lender makes no representation
> or warranty and assumes no responsibility with respect to any statements,
> warranties or representations made in or in connection with this Agreement or
> the execution, legality, validity, enforceability, genuineness, sufficiency or
> value of this Agreement or any other instrument or document furnished pursuant
> hereto; (ii) such assigning Lender makes no representation or warranty and
> assumes no responsibility with respect to the financial condition of the
> Borrower or the performance or observance by the Borrower of any of its
> obligations under this Agreement or any other instrument or document furnished
> pursuant hereto; (iii) such assignee confirms that it has received a copy of
> this Agreement, together with copies of the financial statements referred to
> in Section 4.01 and such other documents and information as it has deemed
> appropriate to make its own credit analysis and decision to enter into such
> Assignment and Acceptance; (iv) such assignee will, independently and without
> reliance upon the Agent, such assigning Lender or any other Lender and based
> on such documents and information as it shall deem appropriate at the time,
> continue to make its own credit decisions in taking or not taking action under
> this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
> (vi) such assignee appoints and authorizes the Agent to take such action as
> agent on its behalf and to exercise such powers and discretion under this
> Agreement as are delegated to the Agent by the terms hereof, together with
> such powers and discretion as are reasonably incidental thereto; and
> (vii) such assignee agrees that it will perform in accordance with their terms
> all of the obligations that by the terms of this Agreement are required to be
> performed by it as a Lender.

> (c) Upon its receipt of an Assignment and Acceptance executed by an assigning
> Lender and an assignee representing that it is an Eligible Assignee, together
> with any Note or Notes subject to such assignment, the Agent shall, if such
> Assignment and Acceptance has been completed and is in substantially the form
> of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
> the information contained therein in the Register and (iii) give prompt notice
> thereof to the Borrower.

> (d) The Agent shall maintain at its address referred to in Section 8.02 a copy
> of each Assumption Agreement and each Assignment and Acceptance delivered to
> and accepted by it and a register for the recordation of the names and
> addresses of the Lenders and the Commitment of, and principal amount of the
> Advances owing to, each Lender from time to time (the "Register"). The entries
> in the Register shall be conclusive and binding for all purposes, absent
> manifest error, and the Borrower, the Agent and the Lenders may treat each
> Person whose name is recorded in the Register as a Lender hereunder for all
> purposes of this Agreement. The Register shall be available for inspection by
> the Borrower or any Lender at any reasonable time and from time to time upon
> reasonable prior notice.

> (e) Each Lender may sell participations to one or more banks or other entities
> (other than the Borrower or any of its Affiliates) in or to all or a portion
> of its rights and obligations under this Agreement (including all or a portion
> of its Commitment, the Advances owing to it and the Note or Notes held by it);
> provided, however, that (i) such Lender's obligations under this Agreement
> (including its Commitment to the Borrower hereunder) shall remain unchanged,
> (ii) such Lender shall remain solely responsible to the other parties hereto
> for the performance of such obligations, (iii) such Lender shall remain the
> holder of any such Note for all purposes of this Agreement, (iv) the Borrower,
> the Agent and the other Lenders shall continue to deal solely and directly
> with such Lender in connection with such Lender's rights and obligations under
> this Agreement and (v) no participant under any such participation shall have
> any right to approve any amendment or waiver of any provision of this
> Agreement or any Note, or any consent to any departure by the Borrower
> therefrom, except to the extent that such amendment, waiver or consent would
> reduce the principal of, or interest on, the Notes or any fees or other
> amounts payable hereunder, in each case to the extent subject to such
> participation, or postpone any date fixed for any payment of principal of, or
> interest on, the Notes or any fees or other amounts payable hereunder, in each
> case to the extent subject to such participation.

> (f) Any Lender may, in connection with any assignment or participation or
> proposed assignment or participation pursuant to this Section 8.07, disclose
> to the assignee or participant or proposed assignee or participant, any
> information relating to the Borrower furnished to such Lender by or on behalf
> of the Borrower; provided that, prior to any such disclosure, the assignee or
> participant or proposed assignee or participant shall agree to preserve the
> confidentiality of any Borrower Information relating to the Borrower received
> by it from such Lender in accordance with Section 8.08.

> (g) Notwithstanding any other provision set forth in this Agreement, any
> Lender may at any time create a security interest in all or any portion of its
> rights under this Agreement (including the Advances owing to it and the Note)
> in favor of any Federal Reserve Bank in accordance with Regulation A of the
> Board of Governors of the Federal Reserve System.

SECTION 8.08.  Confidentiality.  Neither the Agent nor any Lender may disclose
to any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the "Borrower Information"), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its affiliates' employees, officers, directors, agents and
advisors to whom disclosure is required to enable the Agent or such Lender to
perform its obligations under this Agreement or in connection with the
administration or monitoring of this Agreement by the Agent or such Lender (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information and instructed
to keep such Borrower Information confidential on substantially the same terms
as provided herein), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, to any assignee or
participant, or any prospective assignee or participant, (vii) to the extent
such Borrower Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 8.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a non-confidential basis from a source other than the Borrower and
(viii) with the consent of the Borrower.

SECTION 8.09.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11.  Jurisdiction, Etc.  (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby irrevocably consents to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 8.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.

> (b) Each of the parties hereto irrevocably and unconditionally waives, to the
> fullest extent it may legally and effectively do so, any objection that it may
> now or hereafter have to the laying of venue of any suit, action or proceeding
> arising out of or relating to this Agreement or the Notes in any New York
> State or federal court. Each of the parties hereto hereby irrevocably waives,
> to the fullest extent permitted by law, the defense of an inconvenient forum
> to the maintenance of such action or proceeding in any such court.

SECTION 8.12.  Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 8.13.  USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
hereby agrees to provide such information promptly upon the request of any
Lender or the Agent.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

>  





SEARS ROEBUCK ACCEPTANCE CORP.

 

 

 

By: /s/ Keith E. Trost
Title: President

 

 

 

 

 

CITIBANK, N.A.,

 

as Agent

 

 

 

By: /s/ Judith Green
Title: Vice President

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Syndication Agent

 

 

 

By: /s/ John Giannone
Title: Director





--------------------------------------------------------------------------------





 

Initial Lenders

 

 

Commitment

 

 

 

$120,000,000.00

CITIBANK, N.A.

 

 

 

By:/s/ Judith Green
Title:  Vice President

 

 

 

 

$120,000,000.00

BARCLAYS BANK PLC

 

 

 

By:/s/ John Giannone
Title:  Director

 

 

 

 

 

Documentation Agents

 

 

$95,000,000.00

BANK OF AMERICA, N.A.

 

 

 

By:/s/ Jeff Susman

 

Title:  Managing Director

 

 

 

 

$95,000,000.00

BANK ONE, NA

 

 

 

By:/s/ Paul E. Rigby
Title:  Managing Director

 

 

 

 

$95,000,000.00

WACHOVIA BANK NATIONAL ASSOCIATION

 

 

 

By:/s/ Susan T. Vitale
Title:  Vice President

 

 

 

 

 

Senior Managing Agents

 

 

$85,000,000.00

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:/s/ Mary Falck

 

Title:  Senior Vice President

 

 

 

By:/s/ Steve Buehler

 

Title:  Vice President

 

 

 

 

$80,000,000.00

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By:/s/ Michael Spiegel
Title:  Managing Director

 

 

 

By:/s/ Belinda Wheeler
Title:  Vice President

 

 

 

 

$80,000,000.00

HSBC BANK USA

 

 

 

By:/s/ Robert Corder
Title:  Senior Vice President

 

 

 

 

$80,000,000.00

LEHMAN BROTHERS BANK, FSB

 

 

 

By:/s/ Gary T. Taylor
Title:  Vice President

 

 

 

 

$80,000,000.00

MERRILL LYNCH BANK USA

 

 

 

By:/s/ Louis Alder
Title:  Director

 

 

 

 

$80,000,000.00

MORGAN STANLEY BANK

 

 

 

By:/s/ Daniel Twenge
Title:  Vice President

 

 

 

 

$80,000,000.00

WILLIAM STREET COMMITMENT

 

CORPORATION (Recourse only to assets of

 

William Street Commitment Corp)

 

 

 

By:/s/ J.M. Hill
Title:  CFO

 

 

 

 

 

Managing Agents

 

 

$75,000,000.00

HARRIS NESBITT FINANCING, INC.

 

 

 

By:/s/ Joseph W. Linder
Title:  Vice President

 

 

 

 

$75,000,000.00

THE BANK OF NOVA SCOTIA

 

 

 

By:/s/ Vicki Gibson
Title:  Assistant Agent

 

 

 

 

$75,000,000.00

UBS LOAN FINANCE LLC

 

 

 

By:/s/ Joselin Fernandes
Title:  Associate Director

 

 

 

By:/s/ Doris Mesa
Title:  Associate Director

 

 

 

 

 

Co-Agents

 

 

$65,000,000.00

CIBC INC.

 

 

 

By:/s/ Dominic J. Sorresso
Title:  Executive Director

 

 

 

 

$65,000,000.00

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:/s/ David J. Wechter
Title:  Vice President

 

 

 

 

$65,000,000.00

ROYAL BANK OF CANADA

 

 

 

By:/s/ Scott Umbs
Title:  Authorized Signatory

 

 

 

 

$50,000,000.00

THE NORTHERN TRUST COMPANY

 

 

 

By:/s/ Melissa A. Whitson
Title:  Vice President

 

 

 

 

$45,000,000.00

BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH

 

 

 

By:/s/ Jorge Aldarondo
Title:  Vice President

 

 

 

 

$45,000,000.00

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

 

 

By:/s/ J. Michael Leffler
Title:Managing Director

 

 

 

By:/s/ William E. Lambert
Title:  Vice President

 

 

 

 

$45,000,000.00

FIFTH THIRD BANK

 

 

 

By:/s/ Michael Betty
Title:  Dir. Large Corp. Banking

 

 

 

 

$45,000,000.00

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:/s/ John Franceschi
Title:  Vice President

 

 

 

 

 

Lenders

 

 

$35,000,000.00

BANCA NAZIONALE DEL LAVORO S.P.A., NEW YORK BRANCH

 

 

 

By:/s/ Francesco Di Mario
Title:  Vice President

 

 

 

By:/s/ Carlo Vecchi
Title:  Senior Vice President

 

 

 

 

$30,000,000.00

THE HUNTINGTON NATIONAL BANK

 

 

 

By:/s/ Steven P. Clemens
Title:  Vice President

 

 

 

 

$25,000,000.00

BANCA DI ROMA - CHICAGO BRANCH

 

 

 

By:/s/ James Semonchik
Title:  Vice President

 

 

 

By:/s/ Enrico Verdoscia
Title:  Senior Vice President

 

 

 

 

$25,000,000.00

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH

 

 

 

By:/s/ Shinichiro Munechika
Title:  Deputy General Manager

 

 

 

 

$25,000,000.00

MELLON BANK, N.A.

 

 

 

By:/s/ Mark F. Johnston
Title:  First Vice President

 

 

 

 

$25,000,000.00

PNC BANK

 

 

 

By:/s/ Hana M. Deiter
Title:  Vice President

 

 

 

 

$25,000,000.00

STATE STREET BANK AND TRUST COMPANY

 

 

 

By:/s/ Mary Carey
Title:  Vice President

 

 

 

 

$25,000,000.00

NATIONAL CITY BANK

 

 

 

By:/s/ Joseph L. King
Title:  Senior Vice President

 

 

 

 

$22,500,000.00

BNP PARIBAS

 

 

 

By:/s/ Rosalie Hawley
Title:  Director

 

 

 

By:/s/ Barbara V. Rivera
Title:  Vice President

 

 

 

 

$22,500,000.00

FIRST HAWAIIAN BANK

 

 

 

By:/s/ Charles L. Jenkins
Title:  Senior Vice President, Manager

 

  

$2,000,000,000.00

Total of the Commitments



